ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The RCE of 6 December 2021 is entered.
	The amended ADS and request to change inventorship have been entered.
Claim 11 has been canceled. Claims 1-10 and 12-19 are pending and are being examined on the merits.
The Examiner’s Amendment as found in the Notice of Allowance mailed on 11 June 2021 remains in effect.
Claims 11 and 16-18 have been canceled. Claims 1-10, 12-15, and 19 are pending and are being examined on the merits.
The species election of 10 January 2020 has been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has 6 December 2021 has been entered.
Reasons for Allowance
Claims 1-10, 12-15, and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not recognize that altering iBRB proteins or circadian clock proteins serves as a method to treat age-related macular degeneration. The closest prior art (Campbell et al. Proc. Natl. Acad. Sci. 106:17817-17822, published 2009) teaches that alteration of claudin-5 expression by use of a specific siRNA can produce iBRB where compounds of up to 800 Da may diffuse and treat an experimental model of autosomal recessive retinitis pigmentosis (see e.g. Abstract, p. 17821-17822). The Campbell art mentions treatment of macular degeneration, but this is in the context of using the claudin-5 siRNA to transport relevant low molecular weight neuroprotective and antineovascular drugs into the retina. The Campbell art is silent on altering both an iBRB protein and a circadian clock protein, and nothing in the art teaches or fairly suggests that doing so would be a viable treatment for age-related macular degeneration. Therefore, the claimed method is novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658